FILED
                           NOT FOR PUBLICATION
                                                                               SEP 22 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: CATHODE RAY TUBE (CRT)                    No.   20-15697
ANTITRUST LITIGATION,
______________________________                   D.C. No. 4:07-cv-05944-JST

INDIRECT PURCHASER PLAINTIFFS,
                                                 MEMORANDUM*
              Plaintiff-Appellee,

 v.

TOSHIBA CORPORATION; et al.,

              Defendants-Appellees,

  v.

TYLER AYRES; et al.,

              Movants-Appellants.



In re: CATHODE RAY TUBE (CRT)                    No.   20-15704
ANTITRUST LITIGATION,
______________________________                   D.C. No. 4:07-cv-05944-JST

INDIRECT PURCHASER PLAINTIFFS,

              Plaintiff-Appellee,

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
v.

TOSHIBA CORPORATION; et al.,

          Defendants-Appellees,

 v.

ELEANOR LEWIS, Proposed Intervenor,

          Movant-Appellant.



In re: CATHODE RAY TUBE (CRT)         No.   20-16081
ANTITRUST LITIGATION,
______________________________        D.C. No. 4:07-cv-05944-JST

INDIRECT PURCHASER PLAINTIFFS,

          Plaintiff-Appellee,

v.

TOSHIBA CORPORATION; et al.,

          Defendants-Appellees,

 v.

ANTHONY GIANASCA; et al.,

          Movants-Appellants.




                                  2
In re: CATHODE RAY TUBE (CRT)              No.   20-16685
ANTITRUST LITIGATION,
______________________________             D.C. No. 4:07-cv-05944-JST

INDIRECT PURCHASER PLAINTIFFS,

               Plaintiff-Appellee,

v.

TOSHIBA CORPORATION; et al.,

               Defendants-Appellees,

  v.

ELEANOR LEWIS, Proposed Intervenor,

               Movant-Appellant.



In re: CATHODE RAY TUBE (CRT)              No.   20-16686
ANTITRUST LITIGATION,
                                           D.C. No. 4:07-cv-05944-JST
------------------------------

INDIRECT PURCHASER PLAINTIFFS,

               Plaintiff-Appellee,

v.


JEFF SPEAECT; et al.,

               Objectors-Appellants,


                                       3
 v.

TOSHIBA CORPORATION; et al.,

            Defendants-Appellees.



In re: CATHODE RAY TUBE (CRT)                No.   20-16691
ANTITRUST LITIGATION,
______________________________               D.C. No. 4:07-cv-05944-JST

INDIRECT PURCHASER PLAINTIFFS,

            Plaintiff-Appellee,

v.

TOSHIBA CORPORATION; et al.,

            Defendants-Appellees,

 v.

SCOTT A. CALDWELL, as administrator
of the Estate of Barbara Caldwell; et al.,

            Movants-Appellants.



In re: CATHODE RAY TUBE (CRT)                No.   20-16699
ANTITRUST LITIGATION,
______________________________               D.C. No. 4:07-cv-05944-JST

INDIRECT PURCHASER PLAINTIFFS,

            Plaintiff-Appellee,

                                        4
 v.

TOSHIBA CORPORATION; et al.,

              Defendants-Appellees,

  v.

TYLER AYRES; et al.,

              Movants-Appellants.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Jon S. Tigar, District Judge, Presiding

                        Argued and Submitted July 28, 2021
                            San Francisco, California

Before: W. FLETCHER and CLIFTON, Circuit Judges, and KATZMANN,**
Judge.

       Two sets of appeals have been presented to us. In one set, parties identified

as the Other Repealer States (ORS) and the Non-Repealer States (NRS) appellants

and purported settlement class member objectors appealed the district court’s

approval of amended settlements between the amended settlement class and




       **
             The Honorable Gary S. Katzmann, Judge for the United States Court
of International Trade, sitting by designation.
                                          5
Defendants.1 In the other set, the ORS and NRS appellants appealed the district

court’s earlier denial of their motions to intervene. We have jurisdiction under 28

U.S.C. § 1291. We affirm the district court’s approval of the amended settlement

agreements, and we dismiss the NRS and ORS appeals of the denial of their

motions to intervene.

      1. Appeal Nos. 20-16685, 20-16686, 20-16691, and 20-16699

      To appeal a class settlement, appellants must demonstrate Article III

standing. Emps.-Teamsters Loc. Nos. 175 & 505 Pension Tr. Fund v. Anchor Cap.

Advisors, 498 F.3d 920, 923 (9th Cir. 2007). Separately and in addition, appellants

must establish “standing to appeal” including elements distinct from the

requirements of constitutional standing. See United States ex rel. Alexander

Volkhoff, LLC v. Janssen Pharmaceutica N.V., 945 F.3d 1237, 1241 (9th Cir.

2020). Under the standing to appeal doctrine as it has developed regarding

settlement approval, only parties to the settlement may appeal a dismissal by the

court of claims against settling defendants pursuant to the terms of the settlement

agreement. Waller v. Fin. Corp. of Am., 828 F.2d 579, 583 (9th Cir. 1987); see also

United States v. Kovall, 857 F.3d 1060, 1068 (9th Cir. 2017) (articulating the


1
 Defendants are a group of corporations that manufactured cathode ray tubes
(CRT). They include Phillips, Panasonic, Hitachi, Toshiba, Samsung, and
Thomson/TDA as well as their subsidiaries.
                                          6
general rule that only parties to a judgment may appeal it). The settlement

agreements at issue in this case provide for such a dismissal of the settling

defendants by the settlement class members, but they do not release claims by the

ORS or NRS appellants, so those appellants generally lack standing to object to the

settlement agreements and the dismissal of the claims against Defendants.

      There is a narrow “exception to the general principle barring objections by

non-settling [individuals] to permit a non-settling [individual] to object where it

can demonstrate that it will sustain some formal legal prejudice as a result of the

settlement.” Waller, 828 F.2d at 583; see also Smith v. Arthur Andersen LLP, 421

F.3d 989, 998 (9th Cir. 2005). “Formal legal prejudice” sufficient to allow a non-

settlement individual standing to appeal a settlement exists when a settlement

(1) “purports to strip [a party] of a legal claim or cause of action, an action for

indemnity or contribution for example,” or (2) “invalidates the contract rights of

one not participating in the settlement.” Waller, 828 F.2d at 583. A tactical

disadvantage is not legal prejudice. See Smith v. Lenches, 263 F.3d 972, 976 (9th

Cir. 2001); Waller, 828 F.2d at 584.

      The ORS and NRS objectors have not suffered “formal legal prejudice” such

that they have standing to appeal the approval of the settlement agreements by the

district court. The amended settlements do “not release any of the ORS or NRS

                                            7
Subclasses’ claims.” The ORS and NRS objectors have not been stripped of a legal

claim or cause of action by the amended settlements. Waller, 828 F.2d at 583.

While the ORS and NRS objectors argue that the amended settlements and

resulting dismissal of the named plaintiffs’ claims against Defendants will weaken

their arguments to avoid Defendants’ statute of limitations defenses on the ground

that their claims “relate back” to the claims released by the settlement class

members, such a tactical disadvantage is not legal prejudice sufficient to create

standing to appeal. Smith, 263 F.3d at 976; Waller, 828 F.2d at 584. Similarly, they

contend that it will be difficult for them to accomplish service of process against

some of Defendants if they are not allowed to take advantage of their existing

presence in the district court action. That is not formal legal prejudice, either. The

ORS and NRS objectors lack standing to appeal the district court’s approval of the

current settlement agreements.

      Along with the ORS and NRS objectors, purported settlement class members

appeal the district court’s striking of their objections to the settlement agreements.

This court reviews a district court’s decision to strike an objection for abuse of

discretion because issues of fact predominate. See United States v. Mateo-Mendez,

215 F.3d 1039, 1042 (9th Cir. 2000) (“The de novo standard applies when issues of

law predominate in the district court’s evidentiary analysis, and the abuse-of-


                                           8
discretion standard applies when the inquiry is ‘essentially factual.’”). The district

court did not err in determining that the purported settlement class objectors

neither complied with the required procedures nor satisfied the requirements for

objections under Federal Rule of Civil Procedure 23(e)(5)(A). Fed. R. Civ. P.

23(e)(5)(A) (An “objection must state whether it applies only to the objector, to a

specific subset of the class, or to the entire class, and also state with specificity the

grounds for the objection.”). Having determined the objections were non-

compliant, the district court was within its discretion to strike them.

       As there are no other objections to the amended settlements, we affirm the

amended settlements and remand to the district court for further proceedings,

including but not limited to, implementation of the settlements.

       2. Appeals Nos. 20-15697, 20-15704 and 20-16081

       Our affirmance of the amended settlement agreements moots the pending

appeals by the ORS and NRS appellants related to intervention in the district court.

To determine if an appeal of the denial of intervention is moot, we ask if “any

effectual relief whatever” is possible even “if we were to determine that the district

court erred in denying [] intervention.” United States v. Sprint Commc’n Inc., 855

F.3d 985, 990 (9th Cir. 2017). The ORS and NRS members seek to intervene into

the pending action against Defendants to strengthen their relation back arguments.

                                            9
The approved amended settlements release Defendants from the suit at issue. There

is no longer an action against Defendants into which the ORS and NRS appellants

can intervene. We can grant no “effectual relief” to appellants even if we were to

reach the merits of the appeals and determine the district court erred. Id. We

dismiss the intervention appeals as moot.

      Costs to be taxed against Appellants.

      AFFIRMED IN PART, DISMISSED IN PART, AND REMANDED

FOR FURTHER PROCEEDINGS.




                                            10